Citation Nr: 9931942	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from April 1974 to 
October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 1998 by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. Service connection is currently in effect for degenerative 
joint disease, lumbosacral spine, rated 40 percent 
disabling; asthma, rated 10 percent disabling; and 
residuals of a left ankle sprain, rated 10 percent 
disabling.  The combined evaluation is 50 percent.

2. The appellant is currently employed as a corrections 
officer.  He reported that he has worked in that position 
for approximately five years.

3. The appellant's occupation has been found to be consistent 
with his aptitude, interests and abilities.

4. The veteran's disabilities do not result in an employment 
handicap for vocational rehabilitation purposes.



CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The goal of the vocational rehabilitation program is to 
provide veterans with service-connected disabilities the 
assistance necessary for achieving independence in daily 
living, to the maximum extent feasible, and suitable 
employment.  38 U.S.C.A. § 3100; 38 C.F.R. §§ 21.1.

The law provides that a veteran is entitled to a program of 
rehabilitation services under Chapter 31 if the veteran meets 
the prescribed rating level for service connected disability.  
(The veteran does in this case.)  However, the veteran must 
also be determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.  38 
U.S.C.A. § 3102(2); 38 C.F.R. § 21.40.

The term, "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability, of a veteran's ability to prepare for, 
obtain, or retain employment consistent with such veteran's 
abilities, aptitudes and interests.  38 U.S.C.A. § 3101(7); 
38 C.F.R. § 2152.

The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 C.F.R. § 21.51(b).

Components of an employment handicap include impairment 
caused by the veteran's service and nonservice-connected 
disabilities, deficiencies in education and training, and 
negative attitudes toward the disabled.  38 C.F.R. § 
21.51(c)(1).

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment described above.  38 
C.F.R. § 21.51(c)(2).

The term "nonservice-connected disability" means all physical 
and mental disabilities which have not been found to be 
service-connected by VA.  38 C.F.R. § 21.51(c)(3).

In the adjudication of these claims, a counseling 
psychologist may find the veteran has an employment handicap.

(1)	An employment handicap which entitles the veteran to 
assistance under this program exists when all of the 
following conditions are met:

(i)	The veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control;

(ii)	The veteran's service-connected disability materially 
contributes to the impairment of employability;

(iii)	The veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests.

2)	An employment handicap does not exist when any of the 
following conditions is present:

(i)	The veteran's employability is not impaired; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons 
within their control;

(ii)	The veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability.

(iii)	The veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f).

Eligibility for employment assistance.  If a veteran is not 
found to have an employment handicap a separate determination 
of his or her eligibility for employment assistance will be 
made under provisions of § 21.47.  38 C.F.R. § 21.51 (g).

Responsibility for determinations.  The determination of an 
employment handicap and eligibility for employment assistance 
may only be made by a counseling psychologist in the 
Vocational Rehabilitation and Counseling Division.  38 C.F.R. 
§ 21.51 (h).

Analysis

Initially, the Board notes that the appellant has submitted 
evidence of a well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  His assertions regarding his employment 
status, viewed in the light most favorable to his claim, are 
deemed sufficient to render the claim plausible.

The appellant contends that he is entitled to Chapter 31 
benefits on the basis that he has a serious employment 
handicap primarily due to his service connected low back 
disability.  He argues that he needs retraining in a field 
other than his current position as a corrections officer in 
order to overcome the employment handicap.

While the record reflects that the appellant meets the 
initial schedular requirements for eligibility pursuant to 38 
U.S.C.A. § 3102(2), in order to show entitlement to a program 
of vocational rehabilitation services, the evidence must show 
initially that the appellant is in need of rehabilitation to 
overcome a serious employment handicap.  In this regard, it 
must be determined whether the appellant does, in fact, have 
an employment handicap under the provisions of § 21.51(f).  
As noted above, the determination of an employment handicap 
and eligibility for employment assistance may only be made by 
a counseling psychologist in the Vocational Rehabilitation 
and Counseling Division.  In July 1998, the counseling 
psychologist concluded that the appellant does have an 
impairment to employability and that his service-connected 
disabilities materially contribute to the impairment of 
employability.  However, it was further concluded that the 
appellant had overcome the effects of the impairment of 
employment.  The counseling psychologist noted that the 
appellant was employed as a corrections officer for the State 
of Tennessee and at the time of the interview had worked in 
that position approximately 3 1/2 years.  He was noted to 
enjoy his job and the position was considered to be 
compatible with his employment interests.  The counseling 
psychologist concluded that the appellant has stable, 
continuing employment and that the job is compatible with his 
disabilities.  It was further concluded that the appellant 
had overcome his impairments and did not have an employment 
handicap.  The Board notes that the counseling psychologist 
considered the findings noted on the vocational 
rehabilitation report dated in February 1998 in the 
determination of whether an employment handicap exists in 
this case.

While the appellant has testified at his hearing before the 
undersigned Member of the Board in March 1999 that he wanted 
to learn culinary arts and operate a retail establishment 
with his son, and has argued that his current job is 
dangerous and that he is physically unable to meet the 
requirements of his current position, the evidence of record 
does not demonstrate that his disabilities prevent him from 
performing his current job in a satisfactory manner.

Accordingly, in view of the above and in the absence of any 
additional evidence to establish the presence of an 
employment handicap such to meet the criteria for vocational 
rehabilitation services, entitlement to a program of 
vocational rehabilitation services is not warranted.



ORDER

Entitlement to a program of vocational rehabilitation under 
Chapter 31 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

